
	
		III
		110th CONGRESS
		1st Session
		S. RES. 69
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2007
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. Coburn, Mr.
			 Obama, Mr. Durbin,
			 Mr. Biden, Mr.
			 Levin, Mr. Feingold,
			 Mrs. Dole, Mrs.
			 Clinton, Mr. Lautenberg, and
			 Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 15, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		
			February 17, 2007
			Considered and agreed to
		
		RESOLUTION
		Recognizing the African-American spiritual
		  as a national treasure.
	
	
		Whereas since slavery was introduced into the European
			 colonies in 1619, enslaved Africans remained in bondage until the United States
			 ratified the 13th amendment to the Constitution in 1865;
		Whereas during that period in the history of the United
			 States, the first expression of a unique American music was created by enslaved
			 African-Americans who—
			(1)used their
			 knowledge of the English language and the Christian religious faith, as it had
			 been taught to them in the New World; and
			(2)stealthily wove
			 within the music their experience of coping with human servitude and their
			 strong desire to be free;
			Whereas as a method of survival, enslaved
			 African-Americans who were forbidden to speak their native languages, play
			 musical instruments they had used in Africa, or practice their traditional
			 religious beliefs, relied on their strong African oral tradition of songs,
			 stories, proverbs, and historical accounts to create an original genre of
			 music, now known as spirituals;
		Whereas Calvin Earl, a noted performer of, and educator
			 on, African-American spirituals, remarked that the Christian lyrics became a
			 metaphor for freedom from slavery, a secret way for slaves to
			 communicate with each other, teach their children, record their history,
			 and heal their pain;
		Whereas the New Jersey Historical Commission found that
			 some of those daring and artful runaway slaves who entered New Jersey by
			 way of the Underground Railroad no doubt sang the words of old Negro spirituals
			 like Steal Away before embarking on their perilous journey
			 north;
		Whereas African-American spirituals spread all over the
			 United States, and the songs we know of today may represent only a small
			 portion of the total number of spirituals that once existed;
		Whereas Frederick Douglass, a fugitive slave who would
			 become one of the leading abolitionists in the United States, remarked that
			 spirituals told a tale of woe which was then altogether beyond my feeble
			 comprehension; they were tones loud, long, and deep; they breathed the prayer
			 and complaint of souls boiling over with the bitterest anguish. Every tone was
			 a testimony against slavery and a prayer to God for deliverance from
			 chains.; and
		Whereas section 2(a)(1) of the American Folklife
			 Preservation Act (20 U.S.C. 2101(a)(1)) states that the diversity
			 inherent in American folklife has contributed greatly to the cultural richness
			 of the Nation and has fostered a sense of individuality and identity among the
			 American people: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 African-American spirituals are a poignant and powerful genre of music that
			 have become one of the most significant segments of American music in
			 existence;
			(2)expresses the
			 deepest gratitude, recognition, and honor to the former enslaved Africans in
			 the United States for their gifts to the Nation, including their original music
			 and oral history; and
			(3)encourages the
			 people of the United States to reflect on the important contribution of
			 African-American spirituals to United States history and to recognize the
			 African-American spiritual as a national treasure.
			
